Citation Nr: 9919457	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-29 801	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1939 to May 1950 and from August 1950 to November 1953.

2.  By letter dated November 1, 1998, prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Department of Veterans Affairs Regional Office 
(RO) in St. Louis, Missouri, that he wished to withdraw his 
appeal.  The Board received notification from the RO of the 
veteran's withdrawal of appeal on June 6, 1999.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant having been met, the Board has no jurisdiction to 
consider this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals (Board).  In its decisions, the 
Board is bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 U.S.C.A. § 7104 (West 1991);  38 C.F.R. § 20.101 (1998).

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107 (West 1991);  38 C.F.R. § 
19.4 (1998). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error or fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  

The appellant submitted a written withdrawal of his appeal 
before a decision on the matter was promulgated.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



